Exhibit 10.3

CONSENT UNDER NOTE PURCHASE AGREEMENT

THIS CONSENT UNDER NOTE PURCHASE AGREEMENT (this “Consent”) is dated as of the
24th day of October, 2016 among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation (the “Company”), and the Purchasers signatory hereto (the
“Purchasers”). Unless otherwise specified herein, capitalized terms used in this
Consent shall have the meanings ascribed to them in the Note Purchase Agreement
(as hereinafter defined).

W I T N E S S E T H :

WHEREAS, the Company and the Purchasers (as successors-in-interest to the
purchasers originally party thereto) entered into that certain Senior
Subordinated Note Purchase Agreement dated as of June 6, 2007 (as amended,
supplemented, restated or otherwise modified from time to time, the “Note
Purchase Agreement”);

WHEREAS, certain WLR Affiliates intend to enter into a Securities Purchase
Agreement (the “Securities Purchase Agreement”) among Project Ivory Merger
Corporation (the “Equity Purchaser”), Project Ivory Acquisition, LLC (the
“Tranche B Purchaser”), and the various WLR Affiliates listed as sellers
therein, including WLR Recovery Fund IV, L.P., as representative for the sellers
(collectively, the “Sellers”), pursuant to which, among other things, (i) the
Equity Purchaser will acquire all of equity securities of the Company held by
the Sellers, which securities constitute not less than a majority of the total
equity interests of the Company, and (ii) the Tranche B Purchaser will acquire
all of the Tranche B Notes held by the Purchasers, in each case, in accordance
with and subject to the terms and conditions of the Securities Purchase
Agreement;

WHEREAS, in connection with the execution and delivery of the Securities
Purchase Agreement, the Company intends to execute and deliver a separate
Agreement of Plan and Merger among the Company, Ivory Intermediate Holding II
Corporation (“Holding II”) and the Equity Purchaser (the “Merger Agreement”; the
transactions contemplated by the Securities Purchase Agreement, the Merger
Agreement and the various other documents and agreements executed in connection
therewith are collectively referred to herein as the “Change of Control
Transaction”), pursuant to which, among other things, Equity Purchaser will
acquire all of the remaining equity securities of the Company through a merger
of Equity Purchaser with and into the Company, with the Company surviving the
merger as a wholly-owned subsidiary of Holding II (the “Merger”);

WHEREAS, in connection with the Change of Control Transaction, the Company has
requested and the Purchasers party hereto have agreed to consent to the Change
of Control Transaction subject to the terms hereof;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Company and the Purchasers party hereto
hereby covenant and agree as follows:

1. Consent. Effective upon satisfaction of the conditions to effectiveness set
forth in Section 7 hereof, each of the Purchasers party hereto hereby consents
to the Change of Control Transaction, including, without limitation, the Merger,
and each hereby waives any Default or Event of Default that may otherwise have
occurred as a result of a violation of the Note Purchase Agreement (including,
without limitation, any violation of Section 11.2 of the Note Purchase
Agreement) solely as a result of the consummation of the Change of Control
Transaction.

2. Effect of Consent. Except as set forth expressly hereinabove, all terms of
the Note Purchase Agreement and the other Financing Documents shall be and
remain in full force and effect, and are hereby ratified and confirmed. The
Consent set forth in Section 1 hereof shall relate only to the Change of Control
Transaction. Notwithstanding the foregoing, the Consent hereby granted by the
Purchasers shall not (i) apply to any other past, present or future
noncompliance with any provision of the Note Purchase Agreement or any of the
other Financing Documents, (ii) impair or otherwise adversely affect the
Purchasers’ right at any time to exercise any right or remedy in connection with
the Note Purchase Agreement or any of the other Financing Documents, or (iii)
amend, modify or otherwise alter any provision of the Note Purchase Agreement or
any of the other Financing Documents except as expressly provided herein.

3. Ratification and Reaffirmation. The Company hereby restates, ratifies and
reaffirms each and every term, covenant and condition set forth in the Note
Purchase Agreement and the other Financing Documents effective as of the date
hereof.

4. Counterparts. This Consent may be executed in any number of counterparts and
by different parties hereto in separate counterparts and transmitted by
facsimile to the other parties, each of which when so executed and delivered by
facsimile shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.

5. Section References. Section titles and references used in this Consent shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto evidenced hereby.

6. Governing Law. THIS CONSENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.

7. Conditions Precedent. This Consent shall become effective only upon execution
and delivery thereof by the Company and the Required Holders.

[SIGNATURES COMMENCE ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first above written.

 

COMPANY: INTERNATIONAL TEXTILE GROUP, INC. By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer PURCHASERS WLR
RECOVERY FUND IV, L.P. By: WLR RECOVERY ASSOCIATES IV, LLC, its General Partner
By: WL Ross Group, L.P., its managing member By: El Vedado LLC, its general
partner By:  

/s/ Stephen J. Toy

  Name: Stephen J. Toy   Title: Manager WLR IV PARALLEL ESC, L.P. By: INVESCO
WLR IV Associates, LLC, its General Partner By: INVESCO PRIVATE CAPITAL, INC.,
its Managing Member By:  

/s/ Michael Meotti

  Name: Michael Meotti   Title: Chief Financial Officer

 

3